Title: To Benjamin Franklin from Henry Knox, 28 November 1783
From: Knox, Henry
To: Franklin, Benjamin


          
            Sir
            New-York 28th Novr 1783
          
          I take the liberty to introduce to your acquaintance and civilities Jeremiah Platt, a gentleman of this City, who has just returned from a long exile of seven years, in which period he has in every instance approved himself a zealous and upright citizen of the republick, a warm asserter of its liberties and ever ready to contribute his full proportion for its defence. Any attentions which You may have an opportunity of affording him & Mrs Platt who accompanies him will be gratefuly ackn[owledge]d by me.
          In this auspicious moment America has the opportunity of rising to greatness and empire— The troops who have long been hostile to the liberty we have been seeking, at length are withdrawing from a country too stubborn to be conquered, & whose independence & sovereignty are acknowledged, and confirmed by solemn treaties— If in this happy conjunction of Affairs we should possess true wisdom & unbiassed Justice our natural Character will be Completely formed, and posterity will experience the good effects of their fathers virtues. Mr Platt will be able to give you the details of politicks in America which will render it unnecessary on my part. I cannot Conclude without expressing my earnest wishes that you enjoy the felicity which you have so Ardently endevored to obtain for others, and that You may return to America to receive the ineffable pleasures arising from the gratitude of a free and enlightned people.
          
          I have the honor to be Sir with perfect respect Your most obedient humble Servant
          
            H Knox
            
          
         
          To his Excellency Doctr Franklin 28 Novr 1783
            His Excellency Benja Franklin Esqr.
            To his Excellency Doctor Franklin
        